MURDOCK, Justice
(concurring in the result).
To the extent the main opinion suggests that the result in this case depends upon a distinction between cases involving under-insured motorists and ^insured motorists, I decline to concur in that reasoning. I concur in the result reached based solely on the reasoning reflected in my dissenting opinion quoted in the main opinion. 184 So.3d at 359 (quoting Ex parte Littrell, 73 So.3d 1213, 1222-23 (Ala.2011) (Murdock, J., dissenting)). That said, it should be noted that the Court is not asked in the present case to revisit Littrell insofar as it suggests a distinction of the nature stated above.